NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRANDON LEE WOLCOTT,                            No. 17-16791

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00936-DAD-JLT

 v.
                                                MEMORANDUM*
BOARD OF RABBIS OF NORTHERN
AND SOUTHERN CALIFORNIA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      California state prisoner Brandon Lee Wolcott appeals pro se from the

district court’s judgment in his action under 42 U.S.C. § 1983 and the Religious

Land Use and Institutionalized Persons Act (“RLUIPA”). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We affirm in part,

reverse in part, and remand.

      The district court properly dismissed Wolcott’s free exercise and RLUIPA

religious conversion claims because Wolcott failed to allege facts sufficient to

show that defendants acted under color of state law. See Florer v. Congregation

Pidyon Shevuyim, N.A., 639 F.3d 916, 924-27 (9th Cir. 2011) (religious

determinations made by prison chaplains pursuant to religious organization policy

do not constitute state action); Gritchen v. Collier, 254 F.3d 807, 812 (9th

Cir. 2001) (§ 1983 claim requires a showing that defendant’s actions were taken

under color of state law); see also 42 U.S.C. §§ 2000cc-1(a), 5(4)(A)(iii) (under

RLUIPA, plaintiff must show that a “government” has imposed a substantial

burden on plaintiff’s religious exercise and defining “government” to include a

“person acting under color of State law”).

      The district court dismissed Wolcott’s free exercise and RLUIPA claims

against defendant Reynoso on the ground that Wolcott failed to allege a sincerely

held belief in Judaism. However, Wolcott alleged that his possession and use of

Jewish artifacts were restricted, such restrictions prevented him from fulfilling the

commandments of the Jewish faith, and a substantial burden on his exercise of

Judaism resulted. Liberally construed, these allegations are “sufficient to warrant

ordering [defendant] to file an answer.” Wilhelm, 680 F.3d at 1116; Shakur v.


                                          2                                    17-16791
Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008) (Free Exercise Clause implicated

when prison practice burdens inmate’s sincerely-held religious beliefs); see also 42

U.S.C. § 2000cc-5(7)(A) (defining “religious exercise” as “any exercise of

religion, whether or not compelled by, or central to, a system of religious belief”).

We reverse and remand for further proceedings as to Wolcott’s free exercise and

RLUIPA claims against defendant Reynoso only.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Wolcott’s motion for appointment of counsel (Docket Entry No. 12) is

denied.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          3                                    17-16791